wdccorporateletterhead.gif [wdccorporateletterhead.gif]
 
Western Digital Corporation
5601 Great Oaks Parkway
San Jose, California 95119
(408)717-6000





Notice of Grant of Restricted Stock Units
and Restricted Stock Unit Award Agreement – Vice President and Above


«fn» «mn» «ln»    Award Number:    «nbr»
«ad1»    Plan:    2017 Performance Incentive Plan
«ad2»    ID:    «id»
«cty», «st» «z»
 
 

Congratulations! Effective <<grant date>> (the “Grant Date”), you have been
granted stock units (the “Restricted Stock Units”) of Western Digital
Corporation. The Restricted Stock Units were granted under and are subject to
the Corporation’s 2017 Performance Incentive Plan, as amended (the “Plan”).
Vesting:
Stock Units
Vest Type
Full Vest
«sp1»
«vtpr1»
«vdp1»
«sp2»
«vtp2»
«vdp2»
«sp3»
«vtp3»
«vdp3»
«sp4»
«vtp4»
«vdp4»

 
 

Your Restricted Stock Unit award is subject to the terms and conditions of this
Notice, the attached Standard Terms and Conditions for Restricted Stock Unit
Awards – Vice President and Above (including any terms and conditions set forth
in any appendices attached hereto collectively, the “Standard Terms”) and the
Plan. By accepting the award, you are agreeing to the terms of the award as set
forth in those documents. You should read the Plan, the Prospectus for the Plan,
and the Standard Terms. The Standard Terms and the Plan are each incorporated
into and made a part of this Notice by this reference. You do not have to accept
your award. If you do not agree to the terms of your award, you should promptly
return this Notice to the Western Digital Corporation Stock Plans Administrator
indicating that you do not wish to accept the award and your Restricted Stock
Units will be cancelled.
A copy of the Plan, the Prospectus for the Plan, and the Standard Terms have
been provided to you. If you need another copy of these documents, or if you
would like to confirm that you have the most recent version, please contact the
Corporation’s Stock Plans Administrator.






1



--------------------------------------------------------------------------------





STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNIT AWARD – VICE PRESIDENT AND ABOVE
Amended and Restated 2017 Performance Incentive Plan
1.
Restricted Stock Units Subject to Amended and Restated 2017 Performance
Incentive Plan

The Restricted Stock Unit Award (the “Award”) referred to in the attached Notice
of Grant of Restricted Stock Units and Restricted Stock Unit Award Agreement –
Vice President and Above (the “Notice”) was awarded under Western Digital
Corporation’s (the “Corporation’s”) Amended and Restated 2017 Performance
Incentive Plan, as amended (the “Plan”). Each Restricted Stock Unit covered by
the Award (“Stock Unit”) is a non-voting unit of measurement that is deemed for
bookkeeping purposes to be equivalent to one outstanding share of Common Stock
(subject to adjustment as provided in Section 7.1 of the Plan). The holder of
the Stock Units is referred to herein as the “Participant.” Stock Units shall be
used solely as a device for the determination of the number of shares of Common
Stock to eventually be delivered to the Participant if Stock Units held by such
Participant vest pursuant to Section 4, Section 7 or Section 8 and shall not be
treated as property or as a trust fund of any kind. Stock Units granted to the
Participant shall be credited to an unfunded bookkeeping account maintained by
the Corporation on behalf of the Participant (a “Stock Unit Account”).
The Stock Units are subject to the terms and provisions of the Notice, these
Standard Terms and Conditions for the Restricted Stock Unit Award – Vice
President and Above (including any terms and conditions set forth in any
appendices attached hereto) (collectively, these “Standard Terms”), and the
Plan. To the extent any information in the Notice, the prospectus for the Plan,
or other information provided by the Corporation conflicts with the Plan and/or
these Standard Terms, the Plan or these Standard Terms, as applicable, shall
control. To the extent any terms and provisions in these Standard Terms conflict
with the terms and provisions of the Plan, the Plan shall control.
Capitalized terms not defined herein have the meanings set forth in the Plan or
in the Notice, as applicable.
2.    Award Agreement
The Notice and these Standard Terms, together (the “Award Agreement”),
constitute the award agreement with respect to the Award pursuant to Section 5.2
of the Plan.
3.    Deferral of Stock Units
Not applicable.
4.    Vesting
Except as otherwise provided in this Award Agreement, the Award shall vest and
become nonforfeitable in percentage installments of the aggregate number of
Stock Units as set forth in the Notice. Except as expressly provided in Sections
7 and 8 below, vesting requires continued employment or service with the
Corporation or one of its Subsidiaries through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Award Agreement. Except as expressly provided in
Sections 7 and 8 below, employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Participant to any
proportionate vesting, or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
8 below or under the Plan.
5.    Dividend Equivalent Rights Distributions
As of any date that the Corporation pays an ordinary cash dividend on its Common
Stock, the Corporation shall credit the Participant’s Stock Unit Account with an
additional number of Stock Units equal to (i) the per share cash dividend paid
by the Corporation on its Common Stock on such date, multiplied by (ii) the
number of Stock Units remaining subject to the Award as of the related dividend
payment record date, divided by (iii) the Fair Market Value of a share of Common
Stock on the date of payment of such dividend. The Stock Units credited pursuant
to the foregoing provisions of this Section 5 shall be subject to the same
vesting, payment and other terms, conditions and restrictions as the original
Stock Units to which they relate.
6.    Timing and Manner of Payment of Stock Units




--------------------------------------------------------------------------------




Subject to Section 7 below and the following paragraph of this Section 6, any
Stock Unit granted (or credited pursuant to Section 5) to the Participant that
becomes vested (whether pursuant to Section 4, Section 7 or Section 8 hereof)
shall be paid to the Participant on or within sixty (60) days following the
first to occur of: (a) the date that such Stock Unit was scheduled to vest as
set forth in the Notice, (b) the date of the Participant’s Separation from
Service (as defined below), or (c) the Participant’s death. The Corporation
shall make payment of a Stock Unit that has vested by delivering to the
Participant a share of Common Stock (either by delivering one or more
certificates for the shares deliverable or by entering such shares in book entry
form, as determined by the Corporation in its sole discretion), subject to
adjustment as provided in Section 7.1 of the Plan. The Corporation’s obligation
to deliver shares of Common Stock with respect to vested Stock Units is subject
to the condition precedent that the Participant (or other person entitled under
the Plan to receive any shares with respect to the vested Stock Units) delivers
to the Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan in advance of the scheduled payment date.
The Participant shall have no further rights with respect to any Stock Units
that are paid pursuant to this Section 6 or Section 7 hereof, or that are
terminated pursuant to Section 7 or Section 8 hereof, and such Stock Units shall
be removed from the Participant’s Stock Unit Account upon the date of such
payment or termination. The Corporation may, in its sole discretion, settle any
Stock Units credited as dividend equivalents by a cash payment equal to the fair
market value of a share of Common Stock on the date of payment (as opposed to
payment in the form of shares of Common Stock).
If a payment is triggered by the Participant’s Separation from Service and, as
of the date of such Separation from Service the Participant is a Specified
Employee, then any Stock Units that would otherwise become payable on the
Participant’s Separation from Service shall be paid on (or as soon as
administratively practicable following) the first day of the seventh month
following the month in which the Participant’s Separation from Service occurs.
The determination of whether the Participant is a “Specified Employee” shall be
made in accordance with the definition of “Specified Employee” as set forth in
the Western Digital Corporation Deferred Compensation Plan, as amended and
restated (the “Deferred Compensation Plan”), regardless of whether the
Participant participates in the Deferred Compensation Plan.
For purposes of this Award Agreement, the term “Separation from Service” (which
generally means that the Participant ceases to be employed by the Corporation
and its affiliates) is used as defined in the Deferred Compensation Plan and the
determination of whether a Separation from Service has occurred shall be made in
accordance with the rules set forth in the definition of “Separation from
Service” in the Deferred Compensation Plan, regardless of whether the
Participant participates in the Deferred Compensation Plan, except that for
purposes of this Award Agreement a “Separation from Service” shall include a
separation from service due to Disability (as such term is used in the Deferred
Compensation Plan).
7.    Change in Control Event
In connection with a transaction referenced in Section 7.2 of the Plan in
connection with which the Corporation will not survive or will not survive as a
public company in respect of its Common Stock, the Administrator may (without
limiting the adjustment authority of Section 7.1 of the Plan and without
limiting the flexibility of the Administrator to provide for the assumption,
substitution or exchange of the Award pursuant to Section 7.2 of the Plan)
provide that payment for each Stock Unit that is otherwise outstanding on the
date of such event and that becomes vested may be made in the form of cash in an
amount equal to the fair market value of a share of Common Stock as of the date
of the closing of such transaction. However, notwithstanding anything otherwise
provided in Section 7.2 of the Plan but subject to the following sentence, the
time of payment of the Award may not be changed and shall be as set forth in
Section 6 above. The Administrator may (notwithstanding the time of payment
provisions of Sections 6 and 8 hereof) provide for the termination of the Stock
Units subject to the Award in connection with the occurrence of a Change in
Control Event in connection with which the Administrator has not made a
provision for the substitution, assumption, exchange or other continuation of
the Award; provided that (A) in such event, the portion of the Award that is
outstanding and unvested immediately prior to such termination shall vest and
become payable, and (B) such acceleration, termination and payment of the Award
satisfies the requirements of Treas. Reg. Section 1.409A-3(j)(4)(ix) (which
requirements include the Change in Control Event qualifying as a change in the
ownership or effective control of the Corporation, or a change in the ownership
of a substantial portion of the assets of the Corporation, within the meaning of
Treas. Reg. Section 1.409A-3(i)(5)).
8.    Termination of Employment




--------------------------------------------------------------------------------




(a)    Termination of Employment Generally. Except as expressly provided below
in this Section 8, if the Participant ceases to be employed by or to provide
services to the Corporation or its Subsidiaries for any reason (the last day
that the Participant is employed by or provides services as a consultant or
director to the Corporation or a Subsidiary prior to a period in which the
Participant is not employed by, and does not have any such service relationship
with, any such entity as determined by the Administrator is referred to as the
Participant’s “Separation Date”), the Participant’s Stock Units shall, to the
extent such Stock Units have not become vested upon the Separation Date,
automatically be forfeited to the Corporation effective immediately following
the Separation Date. If the Participant is entitled to any accelerated vesting
pursuant to any provision below in this Section 8, any remaining unvested
portion of the Participant’s Stock Units (after giving effect to such
acceleration) shall automatically be forfeited to the Corporation effective
immediately following the Separation Date.
(b)    Death of the Participant. In the event of the Participant’s death at a
time when the Participant is employed by or providing services to the
Corporation or any of its Subsidiaries, a portion of the otherwise outstanding
and unvested Stock Units subject to the Award shall automatically become vested
as of the date of the Participant’s death, and shall be paid to the Participant
as provided in Section 6 above. In such event, the number of Stock Units that
shall become vested on the date of the date of the Participant’s death equals
(i) minus (ii) (but not less than zero), where (i) is the Employment Fraction
(determined as set forth below) multiplied by the total number of Stock Units
originally subject to the Award (subject to adjustment as provided in Section 9
hereof but before taking the crediting of dividend equivalent Stock Units
pursuant to Section 5 above into account), and (ii) is the number of Stock Units
otherwise paid or payable on or prior to the date of the Separation Date (before
taking the acceleration contemplated by this Section 8(b) into account and
before taking the crediting of dividend equivalent Stock Units pursuant to
Section 5 above into account). To the extent any Stock Units accelerate in
connection with the Participant’s death pursuant to the preceding sentence, the
dividend equivalent Stock Units credited pursuant to Section 5 above with
respect to such Stock Units shall also accelerate and become vested as of the
Separation Date. For purposes of this Section 8, the “Employment Fraction”
equals a fraction (not greater than one), the numerator of which is the total
number of calendar days in the period beginning with the Grant Date as set forth
in the Notice through and including the Participant’s Separation Date, and the
denominator of which is the total number of calendar days in the period
beginning with the Grant Date as set forth in the Notice through and including
the last scheduled vesting date applicable to the Award as set forth in the
Notice.
(c)    Retirement of the Participant. If the Participant Retires (as defined
below) from the Corporation or one of its Subsidiaries, a portion of the
otherwise outstanding and unvested Stock Units subject to the Award shall
automatically become vested as of the date of such retirement and shall be paid
to the Participant as provided in Section 6 above. In such event, the number of
Stock Units that shall become vested on the date of the Participant’s Retirement
equals (i) minus (ii) (but not less than zero), where (i) is the Employment
Fraction (determined as set forth above in Section 8(b)) multiplied by the total
number of Stock Units originally subject to the Award (subject to adjustment as
provided in Section 9 hereof but before taking the crediting of dividend
equivalent Stock Units pursuant to Section 5 above into account), and (ii) is
the number of Stock Units otherwise paid or payable on or prior to the
Separation Date (before taking the acceleration contemplated by this Section
8(c) into account and before taking the crediting of dividend equivalent Stock
Units pursuant to Section 5 above into account). To the extent any Stock Units
accelerate in connection with a Retirement pursuant to the foregoing provisions
of this Section 8(c), the dividend equivalent Stock Units credited pursuant to
Section 5 above with respect to such Stock Units shall also accelerate and
become vested as of the Separation Date.
For purposes of this Award Agreement, the Participant shall be deemed to have
“Retired” (which term shall include “Retirement,” “Retire” and “Retires”) if the
Participant retires from employment with the Corporation or one of its
Subsidiaries for any reason other than Cause (as defined below) and other than
due to the Participant’s death after satisfying all of the following
requirements at the time of such retirement: (i) the Participant is at least 55
years of age, (ii) the Participant has five (5) or more whole years of credited
service with the Corporation or any of its Subsidiaries ending on the date of
such retirement, and (iii) the Participant’s age plus years of credited service
with the Corporation or any of its Subsidiaries (including only whole years in
the case of both age and credited service for purposes of this requirement)
totals at least 70. The Administrator shall determine the Participant’s “years
of credited service” under clauses (ii) and (iii) above; provided that, for such
purposes, in no event shall the Participant accrue more than one year of service
with respect to any period of twelve consecutive months (that is, concurrent
employment by both the Corporation and one or more of its Subsidiaries, or by
multiple Subsidiaries, for a month shall not be counted as more than one month
of service).




--------------------------------------------------------------------------------




For clarity, Retirement is based on a termination of employment and not a
termination of any other service relationship. However, if the Participant
Retires and continues in another service capacity such that the Participant does
not have a Separation Date in connection with his or her Retirement, the portion
of the Award (if any) that accelerates in connection with such Retirement shall
be deemed to correspond to the first vesting date scheduled to occur after the
date of such Retirement and the portion of the Award not vested on the
Participant’s Retirement shall remain eligible to vest through and until the
Participant’s Separation Date (in connection with any such Separation Date the
other provisions of this Section 8 shall apply as to such portion of the Award;
in the event the Participant is entitled to accelerated vesting pursuant to
Section 8(b), the provisions of Section 8(b) and not this Section 8(c) shall
apply).
(d)    Involuntary Termination of Employment After a Change in Control Event -
Not a Severance Plan Participant. This Section 8(d) is applicable if the
Participant is not, at the time of the termination of the Participant’s
employment, a participant in (i) the Western Digital Corporation Executive
Severance Plan (or any applicable successor executive severance plan, as each is
in effect at the time of such termination of employment, and only if such
severance plan then otherwise applies with respect to the Participant) (“Pre-CIC
Severance Plan”) and/or (ii) the Western Digital Corporation Amended and
Restated Change of Control Severance Plan (or any applicable successor change of
control severance plan, as each is in effect at the time of such termination of
employment, and only if such severance plan then otherwise applies with respect
to the Participant) (“CIC Severance Plan”).


In the event the Participant ceases to be employed by the Corporation or any of
its Subsidiaries as a result of either a termination of employment by the
Corporation or one of its Subsidiaries without “Cause” (as defined below) or the
resignation of the Participant for “Good Reason” (as defined below), in either
case upon or within the one (1) year period following the occurrence of a Change
in Control Event, the Award (to the extent outstanding and not previously
vested) shall fully vest on the Participant’s Separation Date and shall be paid
to the Participant as provided in Section 6 above. If the Participant’s
employment terminates in the circumstances described in the preceding sentence
and the Participant also qualifies for Retirement under Section 8(c) above, this
Section 8(d) shall apply.


For purposes of this Award Agreement, the term “Cause” is used as defined in the
CIC Severance Plan (for clarity, including if the Participant does not
participate in such plan).


For purposes of this Award Agreement, the term “Good Reason” shall mean any of
the following without the Participant’s express written consent:


(i)    a material diminution in the Participant’s authority, duties or
responsibilities in effect immediately prior to the Change in Control Event;


(ii)    a material diminution by the Employer (as defined below) in the
Participant’s base compensation in effect immediately prior to a Change in
Control Event;


(iii)    any material breach by the Corporation or the Employer of any right
that the Participant has under a written severance plan of the Corporation or
the Employer in which the Participant participates or by the Corporation or the
Employer of any written employment agreement either of them may be a party to
with the Participant; or


(iv)    the requirement by the Employer that the Participant’s principal place
of employment be relocated more than fifty (50) miles from his or her place of
employment immediately prior to a Change in Control Event;


provided, however, that any such condition shall not constitute “Good Reason”
unless both (i) the Participant provides written notice to the Corporation of
the condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition, and (ii) the Corporation fails to remedy
such condition within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of the Participant’s
employment with the Corporation shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than one (1) year following the
initial existence of the condition claimed to constitute “Good Reason.”


For purposes of this Award Agreement, “Employer” shall mean the Corporation or
its Subsidiary employing the Participant; provided however, that nothing
contained herein shall prohibit the Corporation or another of its




--------------------------------------------------------------------------------




Subsidiaries fulfilling any obligation of the employing entity to the
Participant and for such purposes will be deemed the act of the Employer.
(e)    Severance Plan Benefits. In the event the Participant’s employment
terminates in circumstances as to which the Participant is entitled to severance
benefits pursuant to a Pre-CIC Severance Plan, the Participant shall be treated
for purposes of the Award as though the Participant Retired on the Participant’s
Separation Date and Section 8(c) shall apply; provided, however, that if any
Stock Units subject to the Award would (before taking this paragraph into
consideration) also be subject to accelerated vesting pursuant to Section 8(b)
or 8(c) above, the Stock Units shall be subject to accelerated vesting pursuant
to the section (Section 8(b) or 8(c) above) that would otherwise apply in the
circumstances.
In the event the Participant’s employment terminates in circumstances as to
which the Participant is entitled to severance benefits pursuant to a CIC
Severance Plan, the extent to which the Award vests will be determined in
accordance with the applicable provisions of the CIC Severance Plan. If the
Stock Units subject to the Award would (before taking this paragraph into
consideration) also be subject to accelerated vesting pursuant to the
immediately preceding paragraph or Section 8(b) or 8(c) above, this paragraph
(and not the immediately preceding paragraph or Section 8(b) or 8(c) above)
shall apply; provided, however, that if the Participant does not satisfy any
applicable conditions to severance benefits set forth in the applicable CIC
Severance Plan, then the Participant shall remain entitled to any accelerated
vesting that would otherwise apply pursuant to Section 8(b) or 8(c) above, as
applicable.
For clarity, any accelerated or additional vesting contemplated by this Section
8(e), whether with respect to a Pre-CIC Severance Plan or a CIC Severance Plan,
is subject to the Participant satisfying any applicable conditions to severance
benefits set forth in the applicable Pre-CIC Severance Plan or CIC Severance
Plan (such as, without limitation, any eligibility and release requirements).
The treatment of the Award in any circumstances as to which the Participant is
entitled to severance benefits pursuant to a Pre-CIC Severance Plan (including,
without limitation, the extent (if any) to which the Award vests or accelerates
in such circumstances as well as the timing of payment of the Award), and the
timing of payment of the Award in any circumstances as to which the Participant
is entitled to severance benefits pursuant to a CIC Severance Plan, shall be
governed by this Award Agreement and not by the Pre-CIC Severance Plan or CIC
Severance Plan, as the case may be. As to the Award, this Award Agreement
controls in the event of any inconsistency or conflict with a Pre-CIC Severance
Plan or CIC Severance Plan, and to that extent this Award Agreement amends any
applicable Pre-CIC Severance Plan or CIC Severance Plan as to the Award.
9.    Adjustments
The Administrator may accelerate the vesting of the Stock Units in such
circumstances as it, in its sole discretion, may determine; provided that the
time of payment of the Stock Units as otherwise set forth herein may not be
changed. In addition, upon the occurrence of certain events relating to the
Corporation’s stock contemplated by Section 7.1 of the Plan, the Administrator
will make adjustments if appropriate in the number of Stock Units then
outstanding and the number and kind of securities that may be issued in respect
of the Award. No such adjustment shall be made with respect to any ordinary cash
dividend for which dividend equivalents are credited or to be credited pursuant
to Section 5 above.
10.    Withholding Taxes
Upon or in connection with the crediting, vesting or payment of Stock Units, or
any other time when tax withholding may be required with respect to the Award,
the Corporation (or the Subsidiary last employing the Participant) shall have
the right at its option to (a) require the Participant to pay or provide for
payment in cash of the amount of any taxes that the Corporation or the
Subsidiary may be required to withhold with respect to such crediting, vesting,
payment or other event, or (b) deduct from any amount payable to the Participant
(pursuant to the Award or otherwise) the amount of any taxes that the
Corporation or the Subsidiary may be required to withhold with respect to such
crediting, vesting, payment or other event. In any case where a tax is required
to be withheld in connection with the delivery of shares of Common Stock under
this Award Agreement, the Administrator may, in its sole discretion, direct the
Corporation or the Subsidiary to reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of whole shares, valued at their
then fair market value, to satisfy such withholding obligation at the applicable
withholding rates. In addition, the Administrator may, in its sole discretion
but only to the extent consistent with Treas. Reg. Section 1.409A-3(j)(4)(vi),
reduce the number of Stock Units remaining subject to the




--------------------------------------------------------------------------------




Award, with each such Stock Unit to have a value for such purpose equal to the
then fair market value of a share of Common Stock, to satisfy such withholding
obligation at the applicable withholding rates.
11.    Nontransferability
Neither the Award, nor any interest therein or amount or shares payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, anticipated, alienated, encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation (i.e., upon the termination of a Stock
Unit), or (b) transfers by will or the laws of descent and distribution.
12.    No Right to Employment
Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status, if he or she is an employee, as an employee at will who is
subject to termination without cause, confers upon the Participant any right to
remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Participant’s other
compensation.
13.    Rights as a Stockholder
Subject to the provisions of the Plan, the Notice and these Standard Terms, the
Participant shall have no rights as a stockholder of the Corporation, no
dividend rights (except as expressly provided in Section 5 above with respect to
dividend equivalent rights) and no voting rights with respect to Stock Units
awarded to the Participant and any shares of Common Stock underlying or issuable
in respect of such Stock Units until such shares of Common Stock are actually
issued to and held of record by the Participant. No adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of such issuance of such shares.
14.    Notices
Any notice to be given under the terms of this Award Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government, or for non-U.S. employees, the
government of the country where the Participant is working and/or residing. Any
such notice shall be given only when received, but if the Participant is no
longer employed by the Corporation or a Subsidiary, shall be deemed to have been
duly given five business days after the date mailed in accordance with the
foregoing provisions of this Section 14.
15.    Arbitration
Any controversy arising out of or relating to this Award Agreement (including
these Standard Terms) and/or the Plan, their enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of their provisions, or any other controversy arising out of or related to
the Award, including, but not limited to, any state or federal statutory claims
(“Covered Claims”), shall be resolved in accordance with the terms and
conditions of the Western Digital Technologies, Inc. Dispute Resolution
Agreement (the “DRA”). If, however, Participant has opted out of the DRA
pursuant to Section 3.3 of the DRA, any Covered Claims by Corporation or
Participant shall be submitted to arbitration pursuant to this Section 15. Such
arbitration shall be held in Orange County, California, U.S.A., before a sole
arbitrator selected from Judicial Arbitration and Mediation Services, Inc.,
Orange, California, or its successor (“JAMS”), or if JAMS is no longer able to
supply the arbitrator, such arbitrator shall be selected from the American
Arbitration Association, and shall be conducted in accordance with the
provisions of the Federal Arbitration Act; provided, however, that provisional
injunctive relief may, but need not, be sought by either party in a court of law
to maintain the status quo while arbitration proceedings are pending, and any
provisional injunctive relief granted by such court shall remain effective until
the matter is finally determined by the arbitrator. Except as otherwise stated
herein, this Section 15 also requires arbitration of any disputes concerning the
enforceability, interpretation, and/or implementation of this Section 15 and the
arbitrability of any




--------------------------------------------------------------------------------




claims brought hereunder, which shall also be decided by an arbitrator. To the
fullest extent permitted by applicable law, Participant and Corporation agree to
bring any Covered Claims on an individual basis only, and not on a class,
collective, joint, or representative basis. If, however, the preceding sentence
be determined invalid or unenforceable with respect to any particular Covered
Claim, than that Covered Claim will not proceed in arbitration but rather will
be resolved in a court of competent jurisdiction. If that occurs, however, this
Section 15 will still be fully enforceable as to all other Covered Claims, which
must be resolved in arbitration on an individual basis. Any arbitrable claims in
arbitration will be resolved first and the parties agree to seek a stay of any
non-arbitrable claims until the full completion of the arbitral process. Any
claim that the requirement in this Section 15 that Covered Claims be arbitrated
on an individual basis only is invalid, unenforceable, unconscionable, void or
voidable may be determined only by a court of competent jurisdiction and not by
an Arbitrator. Final resolution of any dispute through arbitration may include
any and all remedies that may be obtained in a court. Statutes of limitation for
Covered Claims submitted to arbitration under this Section 15 shall be the same
as they would be if those claims were brought in court. At the conclusion of the
arbitration, the arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the arbitrator’s award or decision
is based. Any award or relief granted by the arbitrator hereunder shall be final
and binding on the parties hereto and may be enforced by any court of competent
jurisdiction. The Corporation shall be responsible for payment of the forum
costs of any arbitration hereunder, including the arbitrator’s fee. Each party
shall bear its own attorney’s fees and costs (other than forum costs associated
with the arbitration) incurred by it or him or her in connection with the
resolution of the dispute. If, however, any party prevails on a statutory claim,
which affords the prevailing party attorneys’ fees and costs, then the
arbitrator may award reasonable fees and costs to the prevailing party. The
arbitrator may not award attorneys’ fees to a party that would not otherwise be
entitled to such an award under the applicable statute. The parties acknowledge
and agree that they are hereby waiving any rights to trial by jury in any
action, proceeding or counterclaim brought by either of the parties against the
other in connection with any matter whatsoever arising out of or in any way
connected with any Covered Claim(s), either by virtue of Participant’s
acceptance without opting out of the DRA or, if Participant did opt out of the
DRA, by virtue of the provisions of this Section 15.
16.    Governing Law
This Award Agreement, including these Standard Terms, shall be interpreted and
construed in accordance with the laws of the State of Delaware (without regard
to conflict of law principles thereunder) and applicable United States federal
law.
17.    Severability
Except as otherwise provided by Section 15, if the arbitrator selected in
accordance with Section 15 above or a court of competent jurisdiction determines
that any portion of this Award Agreement (including these Standard Terms) or the
Plan is in violation of any statute or public policy, then only the portions of
this Award Agreement or the Plan, as applicable, which are found to violate such
statute or public policy shall be stricken, and all portions of this Award
Agreement and the Plan which are not found to violate any statute or public
policy shall continue in full force and effect. Furthermore, except as otherwise
provided by Section 15, it is the parties’ intent that any order striking any
portion of this Award Agreement and/or the Plan should modify the stricken terms
as narrowly as possible to give as much effect as possible to the intentions of
the parties hereunder.
18.    Entire Agreement
This Award Agreement (including these Standard Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. However, this Award Agreement shall not supersede or in any way
affect the DRA, which shall remain in full force and effect, unless Participant
opted out of the DRA pursuant to the provisions therein. The Plan and this Award
Agreement may be amended pursuant to Section 8.6 of the Plan. Such amendment
must be in writing and signed by the Corporation. The Corporation may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Participant hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof. Provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights in the Participant unless such rights
are expressly set forth herein or are otherwise in the sole discretion of the
Board or the Administrator so conferred by appropriate action of the Board or
the Administrator under the Plan after the Grant Date.




--------------------------------------------------------------------------------




19.    Section Headings
The section headings of this Award Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
20.    Appendix
The Award shall be subject to any additional terms and conditions for non-U.S.
employees set forth in Appendix A attached hereto (“Appendix A”) and any terms
and conditions for the Participant’s country set forth in Appendix B attached
hereto (“Appendix B”). Moreover, if the Participant relocates to one of the
countries included in Appendix B, the terms and conditions for such country will
apply to the Participant to the extent the Corporation determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. Appendix A and Appendix B constitute part of the Award
Agreement.
21.    Imposition of Other Requirements
The Corporation reserves the right to impose other requirements on the
Participant’s participation in the Plan, on the Stock Units and on any shares of
Common Stock acquired under the Plan, to the extent the Corporation determines
it is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
22.    Construction
It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. This Award Agreement
shall be construed and interpreted consistent with that intent.
23.    Clawback Policy
The Stock Units are subject to the forfeiture and clawback provisions of Section
8.14(a) of the Plan.
24.    No Advice Regarding Grant
The Participant is hereby advised to consult with his or her own tax, legal
and/or investment advisors with respect to any advice the Participant may
determine is needed or appropriate with respect to the Stock Units (including,
without limitation, to determine the foreign, state, local, estate and/or gift
tax consequences with respect to the Award). Neither the Corporation nor any of
its officers, directors, affiliates or advisors makes any representation (except
for the terms and conditions expressly set forth in this Award Agreement) or
recommendation with respect to the Award. Except for the withholding rights set
forth in Section 10 above, the Participant is solely responsible for any and all
tax liability that may arise with respect to the Award.




--------------------------------------------------------------------------------






APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. EMPLOYEES


1.    Terms of Plan Participation for Non-U.S. Participants
The Participant understands that this Appendix A contains additional terms and
conditions that, together with the Plan and the Award Agreement, govern the
Participant’s participation in the Plan if the Participant is working or
resident in a country other than the United States. The Participant further
understands that the Participant’s participation in the Plan also will be
subject to any terms and conditions for the Participant’s country set forth in
Appendix B attached hereto. Capitalized terms used but not defined in this
Appendix A shall have the same meanings assigned to them in the Plan and/or
Award Agreement.


2.    Withholding Taxes
The following provision supplements Section 10 of the Standard Terms:


The Participant acknowledges that, regardless of any action taken by the
Corporation or, if different, the Participant’s employer (“Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and this Award and legally applicable to
the Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Corporation or the Employer. The Participant further acknowledges that the
Corporation and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Stock Units, including, but not limited to, the grant, vesting or
settlement of the Stock Units, the subsequent sale of shares of Common Stock
acquired pursuant to such settlement and the receipt of any dividends and/or any
dividend equivalents; and (b) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Stock Units to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. If the Participant is or becomes subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Corporation and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
The Participant agrees, prior to any relevant taxable or tax withholding event,
as applicable, to make adequate arrangements satisfactory to the Corporation
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Corporation and/or the Employer, or their respective
agents, at the Corporation’s discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the methods set forth in
Section 8.5 of the Plan and Section 10 of the Standard Terms. In addition, the
Participant authorizes withholding from proceeds of the sale of shares of Common
Stock acquired upon settlement of the Stock Units either through a voluntary
sale or through a mandatory sale arranged by the Corporation (on the
Participant’s behalf pursuant to this authorization without further consent). If
the Participant is subject to Section 16 of the Exchange Act, then withholding
for Tax-Related Items shall be satisfied in accordance with Section 8.5 of the
Plan, Section 10 of the Standard Terms, and the withholding methodology approved
by the Administrator for officers subject to Section 16 of the Exchange Act.
 
Depending on the withholding method, the Corporation and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
withholding amounts or other applicable withholding rates, including maximum
applicable rates in the Participant's jurisdiction(s), in which case the
Participant may receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent in Common Stock. If the Tax-Related Items
are satisfied by withholding in shares of Common Stock, for tax purposes, the
Participant is deemed to have been issued the full number of shares subject to
the vested Stock Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.


The Participant further agrees to pay to the Corporation or the Employer, any
amount of Tax-Related Items that the Corporation or the Employer may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse




--------------------------------------------------------------------------------




to issue or deliver the shares of Common Stock or the proceeds from the sale of
shares if the Participant fails to comply with the Participant’s obligations in
connection with the Tax-Related Items.
3.    Nature of Grant
By accepting the Stock Units and any shares of Common Stock, the Participant
acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Corporation, it is discretionary
in nature, and may be amended, suspended or terminated by the Corporation at any
time, to the extent permitted by the Plan;
(b)the grant of the Stock Units is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of Stock
Units, or benefits in lieu of Stock Units, even if Stock Units have been granted
in the past;
(c)all decisions with respect to future Stock Units or other grants, if any,
will be at the sole discretion of the Corporation;
(d)the Participant is voluntary participating in the Plan;
(e)the Stock Units and any shares of Common Stock acquired under the Plan, and
the income and value of the same, are not intended to replace any pension rights
or compensation;
(f)the Stock Units and any shares of Common Stock acquired under the Plan, and
the income and value of the same, are not part of the Participant’s normal or
expected compensation for any purposes including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards,
leave-related pay, pension or retirement benefits or payments or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Corporation
or the Employer or any Subsidiary;


(g)the future value of the shares of Common Stock underlying the Stock Units is
unknown, indeterminable, and cannot be predicted with certainty;


(h)unless otherwise agreed with the Corporation, the Stock Units and the shares
of Common Stock acquired under the Plan, and the income and value of same, are
not granted as consideration for, or in connection with, the service the
Participant may provide as a director of any Subsidiary;


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Units resulting from the termination of the
Participant’s employment (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or providing services, or the terms of the Participant’s
employment or service agreement, if any);


(j)unless otherwise provided in the Plan or by the Corporation in its
discretion, the Stock Units and the benefits evidenced by the Award Agreement do
not create any entitlement to have the Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares; and


(k)neither the Corporation, the Employer nor any Subsidiary shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency
and the U.S. dollar that may affect the value of the Stock Units or of any
amounts due to the Participant pursuant to the vesting of the Stock Units or the
subsequent sale of any shares of Common Stock acquired upon vesting.


4.    Data Privacy
By accepting the Stock Units via the Corporation’s acceptance procedure, the
Participant is declaring that he or she agrees with the data processing
practices described herein and consents to the collection, processing and use of
Personal Data (as defined below) by the Corporation and the transfer of Personal
Data to the recipients




--------------------------------------------------------------------------------




mentioned herein, including recipients located in countries which do not adduce
an adequate level of protection from a European (or other non-U.S.) data
protection law perspective, for the purposes described herein.
(a)Declaration of Consent. The Participant understands that he or she needs to
review the following information about the processing of the Participant’s
personal data by or on behalf of the Corporation, the Employer and/or any
Subsidiary as described in this Award Agreement and any other Stock Unit grant
materials (the “Personal Data”) and declare his or her consent. As regards the
processing of the Participant’s Personal Data in connection with the Plan and
this Award Agreement, the Participant understands that the Corporation is the
controller of the Participant’s Personal Data.
(b)Data Processing and Legal Basis. The Corporation collects, uses and otherwise
processes Personal Data about the Participant for the purposes of allocating
shares of Common Stock and implementing, administering and managing the Plan.
The Participant understands that this Personal Data may include, without
limitation, the Participant’s name, home address and telephone number, email
address, date of birth, social insurance number, passport number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in the Corporation or its
Subsidiaries, details of all Stock Units or any other entitlement to shares of
stock or equivalent benefits awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor. The legal basis for the processing of
the Participant’s Personal Data will be the Participant’s consent.
(c)Stock Plan Administration Service Providers. The Participant understands that
the Corporation transfers the Participant’s Personal Data, or parts thereof, to
E*TRADE Financial Corporation Services, Inc. (and its affiliated companies), an
independent service provider based in the United States or IBI Capital for
Israeli employees, each of which assists the Corporation with the
implementation, administration and management of the Plan. In the future, the
Corporation may select a different service provider and share the Participant’s
Personal Data with such different service provider that serves the Corporation
in a similar manner. The Participant understands and acknowledges that the
Corporation’s service provider will open an account for the Participant to
receive and trade Shares acquired under the Plan and that the Participant will
be asked to agree on separate terms and data processing practices with the
service provider, which is a condition of the Participant’s ability to
participate in the Plan.
(d)International Data Transfers. The Participant understands that the
Corporation and, as of the date hereof, any third parties assisting in the
implementation, administration and management of the Plan, such as the
Corporation’s service providers, are based in the United States. If the
Participant is located outside the United States, the Participant understands
and acknowledges that the Participant’s country has enacted data privacy laws
that are different from the laws of the United States. For example, the European
Commission has issued only a limited adequacy finding with respect to the United
States that applies solely if and to the extent that companies self-certify and
remain self-certified under the EU/U.S. Privacy Shield program. Otherwise,
transfers of personal data from the EU to the United States can be made on the
basis of Standard Contractual Clauses approved by the European Commission or
other appropriate safeguards permissible under the applicable law. If the
Participant is located in the EU or EEA, the Corporation may receive, process
and transfer the Participant’s Personal Data onward to third-party service
providers solely on the basis of appropriate data transfer agreements or other
appropriate safeguards permissible under applicable law. If applicable, the
Participant understands that the Participant can ask for a copy of the
appropriate data processing agreements underlying the transfer of the
Participant’s Personal Data by contacting the Participant’s local human
resources representative. The Corporation’s legal basis for the transfer of the
Participant’s Personal Data is the Participant’s consent.
(e)Data Retention. The Participant understands that the Corporation will use the
Participant’s Personal Data only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan, or to comply
with legal or regulatory obligations, including under tax and securities laws.
In the latter case, the Participant understands and acknowledges that the
Corporation’s legal basis for the processing of the Participant’s Personal Data
would be compliance with the relevant laws or regulations or the pursuit by the
Corporation of respective legitimate interests not outweighed by the
Participant’s interests, rights or freedoms. When the Corporation no longer
needs the Participant’s Personal Data for any of the above purposes, the
Participant understands the Corporation will remove it from its systems.




--------------------------------------------------------------------------------




(f)Voluntariness and Consequences of Denial/Withdrawal of Consent. The
Participant understands that the Participant’s participation in the Plan and the
Participant’s grant of consent is purely voluntary. The Participant may deny or
later withdraw the Participant’s consent at any time, with future effect and for
any or no reason. If the Participant denies or later withdraws the Participant’s
consent, the Corporation can no longer offer the Participant participation in
the Plan or offer other awards to the Participant or administer or maintain such
awards and the Participant would no longer be able to participate in the Plan.
The Participant further understands that denial or withdrawal of the
Participant’s consent would not affect the Participant’s status or salary as an
employee or the Participant’s career and that the Participant would merely
forfeit the opportunities associated with the Plan.
(g)Data Subject Rights. The Participant understands that data subject rights
regarding the processing of personal data vary depending on the applicable law
and that, depending on where the Participant is based and subject to the
conditions set out in the applicable law, the Participant may have, without
limitation, the rights to (i) inquire whether and what kind of Personal Data the
Corporation holds about the Participant and how it is processed, and to access
or request copies of such Personal Data, (ii) request the correction or
supplementation of Personal Data about the Participant that is inaccurate,
incomplete or out-of-date in light of the purposes underlying the processing,
(iii) obtain the erasure of Personal Data no longer necessary for the purposes
underlying the processing, processed based on withdrawn consent, processed for
legitimate interests that, in the context of the Participant’s objection, does
not prove to be compelling, or processed in non-compliance with applicable legal
requirements, (iv) request the Corporation to restrict the processing of the
Participant’s Personal Data in certain situations where the Participant feels
its processing is inappropriate, (v) object, in certain circumstances, to the
processing of Personal Data for legitimate interests, and to (vi) request
portability of the Participant’s Personal Data that the Participant has actively
or passively provided to the Corporation (which does not include data derived or
inferred from the collected data), where the processing of such Personal Data is
based on consent or the Participant’s employment or service contract and is
carried out by automated means. In case of concerns, the Participant understands
that the Participant may also have the right to lodge a complaint with the
competent local data protection authority. Further, to receive clarification of,
or to exercise any of, the Participant’s rights the Participant understands that
the Participant should contact the Participant’s local human resources
representative.
(h)Alternate Basis and Additional Consents. Finally, the Participant understands
that the Corporation may rely on a different basis for the processing or
transfer of Personal Data in the future and/or request that the Participant
provide another data privacy consent. If applicable, the Participant agrees that
upon request of the Corporation or the Employer, the Participant will provide an
executed acknowledgement or data privacy consent form (or any other agreements
or consents) that the Corporation and/or the Employer may deem necessary to
obtain from the Participant for the purpose of administering the Participant’s
participation in the Plan in compliance with the data privacy laws in the
Participant’s country, either now or in the future. The Participant understands
and agrees that he or she will not be able to participate in the Plan if he or
she fails to provide any such consent or agreement requested by the Corporation
and/or the Employer.


5.    Electronic Delivery and Acceptance
The Participant agrees that the Corporation may decide, in its sole discretion,
to deliver by email or other electronic means any documents relating to the Plan
or the Stock Units. Further, the Participant agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Corporation or by a third party designated by the Corporation.


6.    Insider Trading/ Market Abuse Laws
By participating in the Plan, the Participant agrees to comply with the
Corporation’s policy on insider trading (to the extent that it is applicable to
the Participant). Depending on the Participant’s country or the designated
broker's country or country where the Common Stock is listed, the Participant
may be subject to insider trading restrictions and/or market abuse laws, which
may affect the Participant’s ability to accept, acquire, sell, attempt to sell
or otherwise dispose of Common Stock, rights to Common Stock (e.g., the Stock
Units) or rights linked to the value of Common Stock (e.g., phantom awards,
futures) during such times as the Participant is considered to have “inside
information” regarding the Corporation (as defined by the laws or regulations in
the Participant’s country). Local




--------------------------------------------------------------------------------




insider trading laws and regulations may prohibit the cancellation or amendment
of orders the Participant placed before possessing inside information.
Furthermore, the Participant could be prohibited from (i) disclosing the inside
information to any third party (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities.
Third parties include fellow employees. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Corporation insider trading policy. The Participant
is responsible for ensuring compliance with any applicable restrictions and
should consult his or her personal legal advisor on this matter.


7.    Exchange Control, Tax and/or Foreign Asset/Account Reporting
The Participant acknowledges that there may be exchange control, tax, foreign
asset and/or account reporting requirements which may affect the Participant’s
ability to acquire or hold shares of Common Stock acquired under the Plan or
cash received from participating in the Plan (including from any dividend
equivalents paid with respect to the Stock Units or dividends paid on shares of
Common Stock acquired under the Plan) in a brokerage/bank account or legal
entity outside the Participant’s country. The Participant may be required to
report such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the tax or other authorities in the
Participant’s country. The Participant also may be required to repatriate sale
proceeds or other funds received as a result of the Participant’s participation
in the Plan to the Participant’s country through a designated bank or broker
within a certain time after receipt. The Participant acknowledges that it is the
Participant’s responsibility to be compliant with such regulations, and the
Participant should consult his or her personal legal advisor for any details.


8.    Language
The Participant acknowledges that he or she is sufficiently proficient in
English to understand the terms and conditions of this Award Agreement.
Furthermore, if the Award Agreement or any other document related to the Plan
has been translated into a language other than English and the meaning of the
translated version is different than the English version, the English version
will control.




